On the Motion to Dismiss.
The opinion of the court was delivered by
Mare, J.
This is a proceeding via executiva. Appellee moves to dismiss on the ground that the transcript is incomplete; that Delavallade applied for and obtained an injunction by which the sale was arrested; that the injunction was dissolved; and that the proceedings on that injunction are not copied into the transcript.
The appeal in this case is taken from the order of seizure and sale, which was granted on the eleventh of October, 1877. The clerk certifies *605that the transcript contains “ all the documents filed and proceedings had,” etc.
The appeal from the order of seizure and sale brings up for review ■ nothing but that order; and any subsequent proceedings, whether by injunction or otherwise, would be out of place in the transcript. Nothing that may have occurred subsequent to the granting of the order of seizure and sale could be considered in determining the only question which an appeal from that order brings before us.
The motion to dismiss is overruled.